Citation Nr: 0110154	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fractured tibial plateau with degenerative changes, left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran had active service from May 1965 to December 
1973.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which denied the claim on 
appeal.

A hearing was held before the undersigned Member of the Board 
sitting in Montgomery, Alabama, in November 1998, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  In March 1999, the Board 
remanded the issue to the RO for further development.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and difficulty 
standing for any significant period of time.  

3.  Current objective findings of the veteran's left knee 
disability include limitation of motion, crepitus of the 
knee, and a chronic subluxation shown by X-ray evidence, 
which more nearly approximates a severe left knee disability. 

4.  The veteran has degenerative changes of the left knee 
confirmed by X-ray evidence with limitation of motion.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating, but no 
more, for the residuals of a fractured tibial plateau with 
degenerative changes, left knee, have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5256, 5257, 5258, 5259, 5260, 5261 (2000).

2.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the left knee is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003-5010 (2000); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Moreover, a VA General Counsel precedential opinion 
(VAOPGCPREC 23-97) holds that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the claim at issue.

The RO has rated the veteran's left knee disability under DC 
5299-5259.  The Board will also consider DCs 5003, 5010, 
5256, 5257, 5258, 5260, and 5261 for arthritis, knee 
ankylosis, knee impairment, and limitation of motion.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2000).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

In an April 1997 VA joints examination report, the veteran 
related that he injured his left knee when he fell from a 
vehicle in service.  He underwent a surgical procedure, which 
left his left extremity somewhat shorter than the right.  The 
shortening had increased over the recent years and he wore a 
built up shoe and used a cane.  He reported that he had been 
told that he may ultimately need a left knee replacement.  
Subjective complaints included chronic pain and swelling in 
the left knee.  Physical examination revealed no swelling of 
the left knee but he was unable to completely extend the left 
knee.  The left knee was stable with the residuals of 
surgical scarring noted.  Range of motion was reported as 
extension to 11 degrees and flexion to 119 degrees.  There 
was no tenderness noted.  An X-ray reportedly showed an old 
fracture of the proximal tibia associated with a medial 
subluxation of the distal femur.  The final diagnoses 
included deformity, instability and decreased range of motion 
of the left knee secondary to an old fracture of the proximal 
tibia with associated medial subluxation of the distal femur.  

At a November 1998 hearing before the Board, he complained of 
pain, swelling, 7/10 pain every day, and instability.  He 
needed a cane, wore built-up shoes, and could not walk long 
distances.  Medications included Tylenol for pain and he was 
told that he needed to have a knee replacement.  Upon further 
questioning, he indicated that he had undergone surgery in 
service but nothing since.  He noted that he had constant 
aching pain, lost his balance when walking, and was seen in 
the clinic every three months.  His wife testified that he 
could not get in and out of cars very easily, and that the 
veteran's knee was worse than before. 

Upon remand from the Board, additional medical evidence was 
associated with the claims file, including Social Security 
Administration records and VA outpatient treatment records.  
For example, Social Security Administration records reflected 
that the veteran complained of pain and limitation of motion 
in the left knee.  Of note, a May 1998 range of motion showed 
flexion to 60 degrees (with 150 degrees as normal), and 
extension to 0 degrees (normal).  Moreover, a March 1999 
outpatient treatment note relates that the veteran had 
tenderness at the joints in the left knee, which was more 
painful on walking but there was no evidence of ligamental 
tear or acute inflammation.  

Finally, in a July 1999 VA joints examination report, the 
veteran complained of very limited endurance in standing, 
needed a cane, and had to walk carefully and slowly.  He had 
difficulty with stairs and could not walk from his house to 
the car.  Physical examination revealed no active swelling in 
the left knee and no medial or lateral instability.  Range of 
motion was reported to show coarse crepitation.  He 
complained of dull pain and diffuse arthralgia, deep inside 
the knee.  The diagnoses included status-post left knee 
fracture with arthritis and left lower extremity shortening 
with pain and limitations.  In an October 1999 addendum, the 
examiner clarified that the veteran's previous range of 
motion was 0-90 degrees with mild diffuse pain.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence reflects that a 30 percent rating, but no more, for 
a left knee disability is warranted.  Taken together, the 
chronic pain, difficulty with mobility, crepitus, and 
subluxation, more nearly approximates a 30 percent rating 
under DC 5257.  The Board is particularly persuaded by the 
April 1997 X-ray evidence of a chronic medial subluxation of 
the left knee.  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates a severe left knee 
impairment, warranting assignment of a 30 percent rating, but 
no more under that code.  In addition with arthritis and 
limitation of motion, a separate 10 percent rating is for 
assignment.

Specifically, based on the evidence of record, the Board 
finds that the objective findings of the veteran's service-
connected left knee disability do not warrant more than a 30 
percent evaluation under any relevant diagnostic code for 
knee impairment, with the separate 10 percent for arthritis 
and limitation of motion.  The Board notes that the recent 
clinical findings do not disclose that the veteran has any 
ankylosis of the left knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  For example, on the 
recent VA examination he had a certain range of motion of the 
left knee.  Therefore, the Board can find no basis under DC 
5256 to grant the veteran a higher than 30 percent 
evaluation.  Further, a higher than 30 percent rating is not 
available under DCs 5257, 5258, 5259, or 5260 regardless of 
the degree of disability.  Also, flexion of the left knee was 
recently reported at 0 degrees (anatomically normal), which 
does not warrant more than a 30 percent evaluation under DC 
5261. 

Finally, as noted, after reviewing the evidence on file, it 
is the conclusion of the Board that a separate 10 percent 
evaluation for arthritis of the left knee is also in order.  
Specifically, in the most recent VA examination report dated 
in July 1999, the examiner noted evidence of arthritic 
changes in the left knee.  Accordingly, the veteran has clear 
X-ray evidence of degenerative arthritis.  In addition, the 
most recent VA examination report noted motion of the left 
knee from 0-90 degrees, which is noncompensable under the 
relevant diagnostic code.  As noted, under DC 5010-5003, a 10 
percent evaluation is warranted with X-ray evidence of 
arthritis when the limitation of motion is noncompensable.  
In this case, limitation of motion is noncompensable under 
DCs 5260 and 5261; however, painful motion with arthritis has 
been demonstrated; accordingly, a 10 percent evaluation is 
warranted under DC 5010-5003 with confirmed X-ray evidence of 
arthritis.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his left 
knee disability warrants no more than a 30 percent 
evaluation.  In addition, a separate compensable evaluation 
is warranted for arthritis of the left knee.

Accordingly, the Board finds that the current rating 
contemplates the veteran's currently demonstrated complaints 
of pain and the limitation of motion and functional loss due 
to pain.  However, even considering the standards outlined in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign a higher rating.  Significantly, as noted above, there 
is no basis under the schedular criteria for a rating higher 
than the currently assigned 30 percent under any relevant 
diagnostic code.  Further, although a higher evaluation is 
available under DC 5256 for knee ankylosis, the criteria 
requires a permanent fixation of the left knee, which is not 
shown.  Accordingly, the Board finds that the functional 
limitation due to pain is contemplated in the currently-
assigned 30 percent rating, and the indicia of a higher 
evaluation are not shown.

Finally, the Board has also considered the recent provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The Board has reviewed these provisions and concludes 
that the appropriate notification and development procedures 
have been satisfied.  The veteran was notified in the 
statement of the case, supplemental statement of the case, 
rating actions, and other documents of the examination 
findings, and of the criteria for a higher rating.  There is 
nothing to suggest that there are additional records that 
should be obtained, nor is there other indication of 
additional notice that should be provided.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation of 30 percent, but no 
more, for the residuals of a fractured tibial plateau of the 
left knee, is granted, subject to the law and regulations 
governing the award of monetary benefits.

A separate disability rating of 10 percent, but no more, for 
degenerative changes of the left knee is granted, subject to 
the law and regulations governing the awards of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

